The judgment of the court was pronounc ed by
Slidell, J.
The plaintiff obtained an injunction, restraining the execution of an order of seizure and sale ; and, from a judgment dissolving the injunc* tion, has appealed.
The proces-verbal of the parish judge of the adjudication made to Sanders' for which he gave his notes secured by mortgage, upon which the executory process was obtained, is not clothed with the forms of a notarial act; but it is .authentic evidence, being a matter of judicial record (Moore v. Louailler, 2 La. S77), and formed a sufficient basis for the order of seizure and sale. Nor is it *588important that it was not signed by the judge, expressly in his capacity of judge of probates. As parish judge, he was judge of the court of probates and auctioneer, clothed with authority to adjudicate the property of the succession of Johnson ; and his signature of the procés-verbal as parish judge, is sufficient.
It was unimportant, as between the succession and Sanders, the vendor and vendee, whether the mortgage was duly recorded or not. Such an objection could only be raised by a third possessor.
It is charged in the petition for injunction that, Dobson, the plaintiff in the executory proceedings, was not curator of the succession of Johnson, his pretended appointment having been made by James &• Taliaferro, acting in his capacity as parish judge, in which capacity he had no power to appoint a curator. We are of opinion that a valid appointment was sufficiently established by the letters of curatorship, signed by the judge as parish judge, and ex officio judge of probates, and by the bond and oath of office, received by that officer and attested by his signature as parish judge.
The only other ground alleged in the pelition for injunction is not charged with certainty, and seems to have been abandoned by counsel.

Judgment- affirmed.